Court of Appeals
                                 First District of Texas
                                        BILL OF COSTS

                                          No. 01-10-01079-CV

 Bankcard Processing International, L.L.C., Merchant Processing, Inc., Ollie S. Ackley, Jeff Maine,
 Kenneth Maine, Diversified Check Solutions, L.L.C. Diversified Payment Solutions, LLC., ACheck
                                21, LLC and Jeaninne McConnel

                                                   v.

                                    United Business Services, L.P.

               NO. 0630498 IN THE 152ND DISTRICT COURT OF HARRIS COUNTY



   TYPE OF FEE             CHARGES             PAID/DUE               STATUS                 PAID BY
    EXPRESS                   $25.00          10/08/2013                PAID                    APE
  E-TXGOV FEE                 $4.00           06/22/2012               E-PAID                   APE
     MT FEE                   $10.00          07/25/2011               E-PAID                   ANT
  E-TXGOV FEE                 $4.00           07/25/2011               E-PAID                   ANT
SUPP CLK RECORD               $4.00           06/29/2011                PAID                    APE
  E-TXGOV FEE                 $4.00           06/10/2011               E-PAID                   ANT
  CLK RECORD                $9,585.00         05/11/2011                PAID                    ANT
  RPT RECORD               $11,251.50         05/02/2011                PAID                    ANT
     FILING                  $175.00          12/28/2010                PAID                    ANT

  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                   $21,062.50.

                   Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.
IN TESTIMONY WHEREOF, witness my
hand and the seal of the Court of Appeals for the
First District of Texas, this August 7, 2015.